Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omid Khalifeh on 7/25/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) A system for laser skin resurfacing, comprising:
a topical numbing composition operative to reduce a patient’s discomfort comprising 
air cryogenically cooled to about -6°C operative to protect the patient’s skin from thermal damage and reduce pain and inflammation;
a fractional laser, operative to ablate one or more cells of the patient’s skin; and
one or more topical compositions comprising kojic acid, hydroquinone, hydrocortisone, clindamycin, and retinoic acid.

Claim 5 (Currently Amended) The system of claim 1, further comprising 

up to 0.5% wt. lidocaine; and
up to 0.01% wt. epinephrine.

Reasons for Allowance
Claims 1-3, 5, 7-10, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, air cryogenically cooled to about -6°C operative to protect the patient’s skin from thermal damage and reduce pain and inflammation.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 16 when taken as a whole, comprising, in addition to the other recited claim elements, directing air cryogenically cooled to about -6°C, and a fractional laser to the treatment area.
The prior art of record teaches directing cooled air to skin/tissue to protect from undesirable laser effects but does not teach specifically the recited temperature of cryogenically cooled air at -6°C. While the prior art of record teaches cryogenically cooled air temperature range that encompasses this temperature, there is no teaching or suggestion of routine optimization to arrive at this specific recited temperature in combination with the other recited claim elements for treatment.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792